NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Bartholomew on 04/08/2021.

The application has been amended as follows: 

14. (Currently Amended) A method comprising: 
transmitting, from a user device to a first network entity, a first session initiation protocol message comprising a session description protocol, wherein the first -5-session initiation protocol message is used to establish an internet protocol multimedia subsystem session; and 
receiving, at the user device from the first network entity, a second session initiation protocol provisional response acknowledgement message based at least partly on a status of a radio access technology of the user device, wherein the first network entity receives the status of the radio access technology of the user device from a second network entity, the second network entity receives the status of the radio access technology of the user device from a third network entity, and the second session initiation protocol provisional response acknowledgement message confirms the session description protocol or provides a change to the session description protocol.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “transmitting, from the first network entity to the user device, a second session initiation protocol provisional response acknowledgement message based at least party on the status of the radio access technology of the user device, wherein the second session initiation protocol provisional response acknowledgement message confirms the session description protocol or provides a change to the session claim 1 is allowed.  Claims 12, 14, and 20 recite similar limitations to those of claim 1, therefore, claims 12, 14, and 20 are allowed for similar reasons as stated above.  Claims 2-11, 13, and 15-19 depend on an allowable base claim, therefore, claims 2-11, 13, and 15-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN P COX/Primary Examiner, Art Unit 2474